GOLDTHWAITE, J.
In our judgment, this bill is multifarious. By a reference to the statement of the cause, it will be seen that the complaint is of three distinct and several wrongful acts, in regard to the slaves sought to be recovered. The defendants Williams and Mecham, the son, are charged as the active agents in the abduction of the slaves, Young, Dick and Ann, with which Wyatt is afterwards connected by receiving the possession of the slaves. They thus constitute the first class, of wrong doers. The second consists of Gooden, McKee, Meacham the son, Wheaton, and Brown, who in this connexion are charged only with regard to the slave George ; and the last class includes only Mecham, the husband, charged as the active agent in the abduction of the slave Spencer, and Williams who controls the posséssion. There is then no act charged in which all these individuals have participated in committing a wrong' upon the equitable estate of the complainant, nor do they derive a title, or are they shown to claim through a common source, affected with the complainant’s equities. The only matter in the case common to all, is that the complainant asserts a *846paramount equitable right against each of them. Is this sufficient to enable her to grasp them as defendants in the same bill; when the only connexion is the general charge of-combination ?
It is said by Lord Redesdale that a demurrer to a bill for multifariousness, must so far answer it as to deny the combination. [Mitford, 240.] This rule is denied in modern practice in the English Chancery. [Berkes v. Whitworth, 1 Madd. 57; Cooper’s Plead. 183.] The modern practice is entirely consonant with the reason of the thing, as a demurrer for this cause, if sustained, must produce the same effect, without the denial as with it, inasmuch as the cause would not be retained oh the charge of combination alone. We may then lay out of view the general charge, as not in any way affecting the question.
None of the cases referred to by the counsel, from our own Reports, sustain the position of the complainant. That of Cummings v. McCullough, 5 Ala. Rep. 324, is supposed to extend as far as any other. In that case the allegation of the bill was that Clare was the purchaser of certain real estate from Cummings, and that the note sued for was in Cooper’s hands. The general object of the bill was to obtain the declaration that a deed of trust executed by Cummings to Cooper, of all his property, choses in action, &c., was fraudulent .and void. The assignment being general, it could not be known until the answer and hearing how far Clare was connected with the deed of trust, as that might cover his notes as well as others. HenGe the propriety of making him a party, and if such had been the fact, the deed of trust was the bond of union between all the defendants.
A reference to a few decided questions will perhaps suffice to show, there must be some other connection between the «defendants to a bill, than their several interference with the tCompMnanfis equitable rights. Thus it has been held that when one whose copy right is infringed cannot maintain a joint bill against several book-sellers, each taking copies of the spurious edition for sale. [Dilly v. Doig, 2 Vesey, Jr. 487.] Then the Chancellor said, if the defendant against whom the injunction was allowed had transferred the books sto another, it would be permitted to follow .th.e subsequent *847wrong doers. In answer to the argument that the bill was founded on and to establish a general right, he said these cases were allowed when the general right was liable to invasion by'all.the world, as a bill to establish the custom of a mill, &c. In Harrison v. Hogg, 2 Vesey, Jr. 323, a bill was held demurrable because the plaintiffs were not jointly interested in the object of the suit in all respects, or in other words joint and several demands were joined. The objection was illustrated by the condition of the case, if one of the parties should die. In Gaines v. Chew, 2 Howard, 619, all the defendants claimed through the will, which it was the object of the bill to set aside, and that was the common ligament of the suit. It is conceded even there, that a bill like this would be multifarious. In connection with the same subject, we refer also to Marriott v. Givens, 8 Ala. Rep. 694; and Colburn v. Broughton, at this term.
' We have only to add, that the case before hs does not seem distinguishable in any important respect from Dilly v. Doig, before cited, and which seems admitted in all the subsequent cases.
Decree affirmed.